   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 1 of 42 PageID #:179




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


In the Matter of the Search of:              )
                                             )       No. 20 M 392
Information Stored at Premises               )       Hon. Gabriel A. Fuentes
Controlled by Google                         )       U.S. Magistrate Judge

                         MEMORANDUM OPINION AND ORDER

       Before the Court is the government’s Amended Application for a Google Geofence Search

Warrant (“the Amended Application”) (D.E. 6). While investigating the suspected theft of

prescription medications, the government has developed evidence indicating that an unknown

individual (“the Unknown Subject”) entered two physical locations to receive and ship the stolen

medication at specific times. To try to identify the Unknown Subject, the government wants to

know which mobile or smartphone devices that transmit their location information to service

provider Google, Inc. (“Google”) can be known by Google to have been at those two locations at

the times when the Unknown Subject was there. The government has proposed a “geofence”

search warrant to obtain Google’s historical information about what devices were at those locations

at those times.

                                       INTRODUCTION

       The idea behind a geofence warrant is to cast a virtual net – in the form of the geofence –

around a particular location for a particular time frame. The government seeks to erect three

geofences. Two would be at the same location (but for different time frames), and one would be

at a second location. The window for each geofence is a 45-minute time period on a particular

day. As to each of these geofences, the government proposes that Google be compelled to disclose

a list of unique device identifiers for devices known by Google to have traversed the respective
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 2 of 42 PageID #:180




geofences. The purpose of the geofences is to identify the devices known by Google to have been

in the geofences during the 45-minute time frames around the Unknown Subject’s appearances on

surveillance video entering the two locations on three occasions. By identifying the cell phones

that traversed any of the geofences, the government hopes to identify the person suspected in the

theft of the pharmaceuticals, under the theory that at least one of the identified devices might be

associated with the Unknown Subject.

       The government’s application is the third submitted by the government in this

investigation. The government’s first application (“the Initial Application”) was denied by U.S.

Magistrate Judge M. David Weisman. See In re Search of Information Stored at Premises

Controlled by Google, No. 20 M 297 (D.E. 4) (N.D. Ill. July 8, 2020) (unsealed on July 16, 2020)

(“7/8/20 Order”). The second of the three applications, filed in the above-captioned matter on July

24, 2020 (“the July 24 Application”), narrowed the geographical scope of the three proposed

geofences, drawing them more tightly around the two physical locations where the Unknown

Subject was seen entering to receive or ship the stolen medication, and attempting to reduce the

number of devices (and persons) identified in the search. The undersigned magistrate judge denied

the July 24 Application, relying heavily on Judge Weisman’s analysis and finding that the warrant

failed to meet the Fourth Amendment’s particularity requirement and failed to establish probable

cause to seize the location information of device users – unidentified and unknown at the time of

execution of the warrant – who could not be shown to be involved in the subject offense. (7/24/20

Sealed Memorandum Opinion and Order (“7/24/20 Order”; D.E. 5).)

       In the Amended Application now before the Court, the geographical scope of the geofences

is unchanged from the July 24 Application, but the government has altered the proposed search

protocol to eliminate the third of the three stages proposed in the first two applications. Those three



                                                  2
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 3 of 42 PageID #:181




stages were (1) Google’s collection of information it possesses about devices it believes traversed

the geofences; (2) Google’s production of an “anonymized” list of the unique device IDs for those

devices as well as related information including their location coordinates and time stamps; and

(3) Google’s production of the subscriber information identifying the account holders or users of

the devices on the anonymized list, with the government exercising its discretion as to the device

IDs for which Google would obtain identifying subscriber information and provide it to the

government. Having now eliminated the third stage, the government argues that the proposed

warrant in the Amended Application has cured the constitutional infirmities set forth in the 7/8/20

and 7/24/20 Orders because the proposed warrant “does not seek any individual identifying

information” and “cannot be used to identify a device’s user without further information from

Google.” (Government’s Memorandum in Support of Its Amended Application for Google

Geofence Search Warrant (“Gov’t Br.”; D.E. 10) at 13, 15.) Further, in the Amended Application,

the government has amended the description of the information to be seized, in Attachment B to

the warrant, by limiting the “anonymized” information to that which “identifies individuals who

committed or witnessed the offense.” No further methodology or protocol is outlined as to how

Google would know which of the sought-after anonymized information identifies suspects or

witnesses.   The government argues that the proposed warrant’s language limiting the

“anonymized” information to that which “identifies individuals who committed or witnessed the

offense” brings the warrant into compliance with the particularity requirement by limiting the

government’s discretion “to select device information from among the anonymized lists.” (Id. at

17.)   The government also added, after an inquiry by the Court, a representation that the

government retains the power to obtain by subpoena the identifying subscriber information for any




                                                3
    Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 4 of 42 PageID #:182




of the device IDs on the anonymized list obtained under the proposed warrant, but that the

government would do so only after reviewing the anonymized information. (Id. at 16-17.)

                                          DISCUSSION

       According to the Amended Application, Google collects location information data from

sources including GPS data, cell-site information, wi-fi access points, and Bluetooth beacons

within range of a given mobile device. Google offers an operating system known as Android for

mobile devices, and devices using the Android operating system have associated Google accounts.

Devices that do not run the Android operating system, such as Apple devices, also communicate

with Google through Google applications that are available on Apple products. When a device

user enables Google’s “location services” on an Android device, or a “location sharing” (with

Google) feature on a non-Android device, Google collects and retains location data from that

device. The location data can show that a certain device was located at a particular place at a

particular point in time. From this information, the government can seek to identify the device’s

user, from information the user may have provided to Google. The Amended Application does

not quantify an estimated percentage of all devices that communicate with Google in a manner

that would transmit location information to Google, but the Amended Application suggests that a

device that does not do so would be a relatively rare case. 1




1
  The government represented in the affidavit attached to the Amended Application that Google Android
phones comprised approximately 74% of the worldwide smartphone market in 2019, that Apple phones
comprised approximately 23% of the smartphone market during that same time period, and that many Apple
devices nonetheless communicate with Google due to Google applications that are available on Apple
products, such as Gmail, Google Maps, Google Chrome, and YouTube. Accordingly, the government
represented, “a person possessing a smartphone likely transmits data to Google.” See Amended
Application, Affid. ¶ 14. The Court will refer to the at-issue devices, whose connection to Google’s
Android operating system or to Google applications on Apple devices causes them to transit location
information to Google, as “Google-connected devices.”

                                                  4
     Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 5 of 42 PageID #:183




        The Amended Application requires the Court to review carefully the evolution of Fourth

Amendment law, from its longstanding probable cause and particularity requirements to its

application to modern electronic devices and to the privacy interests our courts have recognized as

arising from such devices’ widespread and everyday use.

I.      The Fourth Amendment and Its Applicability to the Amended Application

        A.     The Amended Application Proposes a Search for Fourth Amendment
               Purposes.

        The Fourth Amendment bars unreasonable searches and seizures. U.S. Const. amend. IV.

In describing the Fourth Amendment as a protection of people and not places, the U.S. Supreme

Court has stated that what a person “seeks to preserve as private, even in an area accessible to the

public, may be constitutionally protected.” Katz v. United States, 389 U.S. 347, 351 (1967). A

government intrusion into a person’s private sphere qualifies as a “search,” triggering the Fourth

Amendment requirement that the intrusion be authorized by a warrant supported by probable

cause, when that person “‘seeks to preserve something as private,’ and his expectation of privacy

is ‘one that society is prepared to recognize as reasonable.’” Carpenter v. United States, 138 S.

Ct. 2206, 2213 (2018), quoting Smith v. Maryland, 442 U.S. 735, 740 (1979). The Supreme Court

also has recognized that an intrusion need not be “trespassory” to be considered a search for Fourth

Amendment purposes. See United States v. Jones, 565 U.S. 400, 412-13 (2012) (affirming court

of appeals decision that required a warrant for a search that tracked an individual’s movements for

28 days with global positioning technology).

        In Carpenter, the Supreme Court extended the warrant requirement to “cell-site location

information” or “CSLI” maintained by cellular service providers, reasoning that the privacy

interest in one’s movements, as discoverable through the CSLI, was an interest that modern society




                                                 5
    Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 6 of 42 PageID #:184




was prepared to recognize as reasonable. 138 S. Ct. at 2217. The Supreme Court in Carpenter

spoke of the device holder’s “anticipation of privacy in his physical location”:

        Mapping a cell phone's location over the course of 127 days provides an all-
        encompassing record of the holder's whereabouts. As with GPS information, the
        time-stamped data provides an intimate window into a person's life, revealing not
        only his particular movements, but through them his “familial, political,
        professional, religious, and sexual associations.” These location records “hold for
        many Americans the ‘privacies of life.’”

Id., quoting, among other authorities, Riley v. California, 573 U.S. 373, 403 (2014). 2 In Riley, the

Court held that a search warrant is required to conduct a search, incident to arrest, of the contents

of a suspect’s cellular telephone. 573 U.S. at 401. Riley based its holding in large part on a

recognition that given the large amount of data that some electronic devices can store, their owners

have a reasonable expectation of privacy with respect to the contents:

        Modern cell phones, as a category, implicate privacy concerns far beyond those
        implicated by the search of a cigarette pack, a wallet, or a purse. A conclusion that
        inspecting the contents of an arrestee's pockets works no substantial additional
        intrusion on privacy beyond the arrest itself may make sense as applied to physical
        items, but any extension of that reasoning to digital data has to rest on its own
        bottom. Cell phones differ in both a quantitative and a qualitative sense from other
        objects that might be kept on an arrestee’s person. The term “cell phone” is itself
        misleading shorthand; many of these devices are in fact minicomputers that also
        happen to have the capacity to be used as a telephone. They could just as easily be
        called cameras, video players, rolodexes, calendars, tape recorders, libraries,
        diaries, albums, televisions, maps, or newspapers. One of the most notable
        distinguishing features of modern cell phones is their immense storage capacity.
        Before cell phones, a search of a person was limited by physical realities and tended
        as a general matter to constitute only a narrow intrusion on privacy.

Id. at 393. Riley was decided six years ago, but the Supreme Court further observed then that

personal electronic devices are characterized by “an element of pervasiveness” not applicable to

physical records:



2
 Carpenter involved judicial review of two orders, one of which resulted in disclosure of CSLI over a seven
day period; the Supreme Court stated that its holding was based on CSLI monitoring occurring over at least
seven days. 138 S. Ct. at 2217 n.3.

                                                    6
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 7 of 42 PageID #:185




        Prior to the digital age, people did not typically carry a cache of sensitive personal
        information with them as they went about their day. Now it is the person who is not
        carrying a cell phone, with all that it contains, who is the exception. According to
        one poll, nearly three-quarters of smart phone users report being within five feet of
        their phones most of the time, with 12% admitting that they even use their phones
        in the shower.

Id. at 395.

        Carpenter also held that the government’s retrieval of CSLI from a third-party service

provider qualified as a search for Fourth Amendment purposes, notwithstanding the “third-party”

doctrine, under which courts have held that persons lack a reasonable expectation of privacy in

information they have revealed to the third party. Carpenter, 138 S. Ct. at 2218-20. The third-

party doctrine is based on the premise that a person’s voluntary sharing of information with the

third party defeats an argument that such person has a legitimate expectation of privacy in the

information. See Smith, 442 U.S. at 743-44; United States v. Miller, 425 U.S. 435, 443 (1976).

Miller, for example, involved checks and other records held by a bank, and the defendant

“voluntarily conveyed” such information to the bank. 425 U.S. at 442. In Carpenter, the Supreme

Court concluded that this same line of reasoning, i.e., that persons voluntarily convey the

information about their physical location (based on their devices’ contact with cell towers) by

virtue of their relationship with the provider as subscribers to the service, did not apply because of

the indispensable role mobile technology plays in modern society. 138 S. Ct. at 2220. Unlike

bank records, CSLI is something a person using a cellphone (meaning, basically, almost everyone)

cannot avoid creating, so the users cannot be said to have voluntarily assumed a risk that they were

disclosing “a comprehensive dossier” of their physical movements. Id.

        The Amended Application presents a different factual setting than did Carpenter and

Jones, in that the Amended Application targets a 45-minute window on three specific days,

whereas Carpenter involved at least seven days of data and Jones involved 28 days, thus

                                                  7
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 8 of 42 PageID #:186




generating the Supreme Court’s concern, for purposes of the third-party doctrine, that persons

would not ordinarily expect to have revealed an “all-encompassing record” or a “comprehensive

dossier,” as Carpenter put it, of their movements and associations. Id. at 2217, 2220. The far

shorter time frame of government monitoring involved in the proposed geofences here raises

questions about the degree to which Carpenter may support a conclusion that in this case, the

geofences constitute a search for Fourth Amendment purposes. The Supreme Court in Carpenter

stated that it was not deciding “whether there is a limited period for which the Government may

obtain an individual’s CSLI free from Fourth Amendment scrutiny, and if so, how long that period

might be. It is sufficient for purposes today to hold that accessing seven days of CSLI constitutes

a Fourth Amendment search.” Id. at 2217 n.3; see also Jones, 565 U.S. at 412 (declining to reach

the “novel[]” question of what duration of monitoring in various types of investigations would

constitute a search). The opinion in Carpenter also stated that its holding was “a narrow one,” in

that “[w]e do not express a view on matters not before us: real-time CSLI or ‘tower dumps’ (a

download of information on all the devices that connected to a particular cell site during a

particular interval).” Id. at 2220.

       Here, the government has submitted an application for a search warrant and has argued that

its search is supported by probable cause and in compliance with the Fourth Amendment’s

particularity requirement. (See Gov’t Br. at 2.) Accordingly, the government is treating its

proposed capture of information as a search, even though the government, in a footnote to its brief,

noted the foregoing limiting language from Carpenter to suggest that the government’s requested

“2.25 hours of anonymized location data (45 minutes of location data over three different dates) .

. . would not provide an ‘all-encompassing’ record of an individual’s whereabouts.” (Id. at 11

n.2.) By having opted for a search warrant application in lieu of taking a chance that a warrantless



                                                 8
    Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 9 of 42 PageID #:187




seizure of the information to be yielded by the proposed geofences would not be upheld, and by

not having developed further the argument for the Fourth Amendment’s inapplicability, the

government has forfeited the argument. United States v. Diggs, 385 F. Supp. 648, 652 (N.D. Ill.

2019) (finding that government forfeited argument that historical GPS tracking of defendant’s car

did not give rise to reasonable expectation of privacy because others may have used the car), citing

United States v. Stanbridge, 813 F.3d 1032, 1038 (7th Cir. 2016). See also Alioto v. Town of

Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (stating that forfeiture rule applies to arguments that “a

party fails to develop”). In any event, the government’s concession that the proposed geofences

are a “search” for Fourth Amendment purposes is enough to allow the Court to avoid deciding that

question. See United States v. Patrick , 842 F.3d 540, 544 (7th Cir. 2016) (declining to reach

question of whether use of cell-site simulator was a search where government had conceded that

it was a search).

        Nonetheless, there is much to suggest that Carpenter’s holding, on the question of whether

the privacy interests in CSLI over at least seven days, should be extended to the use of geofences

involving intrusions of much shorter duration. As far as the third-party doctrine is concerned, the

record before the Court suggests that device users connect to Google’s location services, or to

Google applications that cause them to reveal their location information to Google, with great

regularity. 3   The Court finds it difficult to imagine that users of electronic devices would


3
 See supra n.1. Published reports have indicated that many Google services on Android and Apple devices
store the device users’ location data even if the users seek to opt out of being tracked by activating a privacy
setting that says it will prevent Google from storing the location data. See Ryan Nakashima, “AP Exclusive:
Google tracks your movements, like it or not,” The Associated Press (Aug. 13, 2018) (“Even with Location
History paused, some Google apps automatically store time-stamped location data without asking. (It’s
possible,                although              laborious,               to             delete               it.)”)
(https://apnews.com/828aefab64d4411bac257a07c1af0ecb/AP-Exclusive:-Google-tracks-your-
movements,-like-it-or-not); Ryan Nakashima, “AP NewsBreak: Google clarifies location-tracking policy,”
The Associated Press (Aug. 16, 2018) (reporting that Google, two days after the Associated Press reported
that Google stores location information for users who have opted not to have that information stored,

                                                        9
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 10 of 42 PageID #:188




affirmatively realize, at the time they begin using the device, that they are providing their location

information to Google in a way that will result in the government’s ability to obtain – easily,

quickly and cheaply – their precise geographical location at virtually any point in the history of

their use of the device. 4


clarified its website description of its practices, acknowledging that “some location data may be saved as
part      of     your       activity      on       other       services,     like      Search    and       Maps”)
(https://apnews.com/ef95c6a91eeb4d8e9dda9cad887bf211/APNewsBreak:-Google-clarifies-location-
tracking-policy).
4
  Google has taken the position that the third-party doctrine should not defeat a cell-phone user’s reasonable
expectation of privacy in their location-history information because the user’s sharing that information with
a third-party such as Google is not truly voluntary. Brief of Amicus Curiae Google LLC at 20-22, United
States v. Chatrie, No. 3:19-cr-00130-MHL (E.D. Va. Dec. 23, 2019), ECF No. 73. In the amicus brief
Google submitted in Chatrie, Google argued that “as in Carpenter, the fact that users voluntarily choose to
save and share [location-history] information with Google does not on its own implicate the third-party
doctrine to the extent that doctrine is still viable.” Id. at 20, 22. Drawing a comparison with the Supreme
Court’s reasoning in Carpenter that the “voluntary exposure” rationale underpinning the third-party
doctrine did not justify applying the doctrine to cell-site location information since cell-phone users did not
“genuinely ‘share’ such data with phone companies,” Google argued that “the same is true of the location-
based services [cell phones provide].” Id. at 21-22. These services, Google argued, are “such a pervasive
and insistent part of daily life that [they are] . . . indispensable to participation in modern society.” Id. at 22
(internal quotations omitted) (quoting Carpenter, 138 S. Ct. at 2220). As some scholarly commentary has
observed:

        The third-party doctrine should not apply with respect to certain technologies because
        much of the information forfeited by individuals is completed on behalf of their devices. To
        waive Fourth Amendment protections, the individual must voluntarily provide information
        to a third party. However, many device users do not voluntarily relinquish information;
        rather, when the devices are powered on, information is sent on behalf of the individual to
        third parties. No voluntary action triggers this collection, and warrantless government
        searches conducted under the authority of the third-party doctrine should be
        unconstitutional. Because this is similar to the reasoning in Carpenter, this data collection
        should be given the same protections as CSLI [cell site location information].

Cristina Del Rosso & Carol M. Bast, Protecting Online Privacy in the Digital Age: Carpenter v. United
States and the Fourth Amendment’s Third-Party Doctrine, 28 Cath. U.J.L. & Tech. 89, 120-21 (2020). See
also Chadwick Lamar, The Third-Party Doctrine Crossroads: Rules and Direction for A Tech-Savvy
Fourth Amendment, 39 Rev. Litig. 215, 241 (2019) (“characterizing Carpenter as the new norm [with
respect to the third-party doctrine] comports with the Supreme Court's trend towards providing more
protection in light of technological advancement”); Daniel de Zayas, Note, Carpenter v. United States and
the Emerging Expectation of Privacy in Data Comprehensiveness Applied to Browsing History, 68 Am. U.
L. Rev. 2209, 2243-45 (2019) (“As technology increasingly integrates into modern society, perpetuating a
rigid and unqualified third-party doctrine guarantees increasingly intrusive, ‘absurd and problematic’
government surveillance.”).



                                                       10
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 11 of 42 PageID #:189




       In addition, as far as Carpenter’s reference to “tower-dump” and “real-time CSLI”

decisions is concerned, a review of those decisions yields no firm basis for a conclusion that

Carpenter’s holding as to “what is a search” should or must be limited to seven days of CSLI. In

a “tower dump,” CSLI is retrieved for all devices that connected to a cell site tower at a previous

point in time. See United States v. Adkinson, 916 F.3d 605, 608 (7th Cir. 2019). In Adkinson, a

private party service provider identified a person believed to have robbed two of its stores by

retrieving “tower dump” information from cell sites near the two stores at the time of the robberies

under a privacy policy allowing it to disclose information about its phone users. 916 F.3d at 608.

The suspected robber’s phone was the only device detected by both tower dumps. Id. The provider

then disclosed the information to the government.       Id. Adkinson noted that Carpenter did not

invalidate cell tower dumps as unlawful warrantless searches but went no farther, affirming the

district court’s denial of the defendant’s suppression motion on other grounds including the good-

faith exception to the warrant requirement. Id. at 611. Moreover, the “search’ in Adkinson is

described correctly as a private search, and not a government search. United States v. Diggs, No.

18 CR 85, 2020 WL 208826, at *1 (N.D. Ill. Jan. 14, 2020).

       “Real-time CSLI” is generated by devices known as “cell-site simulators,” sometimes

known by the brand name of “Stingray.” Patrick, 842 F.3d at 542. Cell-site simulators operate in

real time and transmit signals as if they are cell towers, causing cellular devices near the simulator

to identify the simulator as the most attractive cell tower in the area and thus to transmit – to the

simulator – signals that identify the device in the same way the device’s connection to a cell tower

would generate CSLI that could be retrieved later by the provider. See id. at 542-43. In Patrick,

which involved a challenge to use of a cell-site simulator, the government conceded that such use

was a search, so the Seventh Circuit expressly declined to reach questions including whether the



                                                 11
    Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 12 of 42 PageID #:190




duration of the real-time CSLI tracking, or its geographical precision, bore upon whether use of

the simulator was a search. Id. at 544. The Patrick opinion nonetheless questioned whether the

use of a cell-site simulator qualifies as a search, but in so doing, the opinion relied on the Sixth

Circuit’s 2016 Carpenter decision, id. at 543-44, which the Supreme Court reversed in 2018 on

the very question of the reasonableness of an expectation of privacy in CSLI data. 5

        The Seventh Circuit has not yet addressed whether tower dumps or the use of cell-site

simulators are Fourth Amendment searches. The real-time CSLI cases outside the Seventh Circuit

have gone in different directions, but none of those results definitively answers the question of

how long a governmental intrusion must be in order for it to trigger Fourth Amendment scrutiny. 6

Nor do the “tower-dump” cases offer much more help in answering that question, and the one such

case cited by the government involved an examination of CSLI generated from cell towers for a




5
  In a dissent in Patrick, Judge Wood wrote that she would have remanded the case for further fact-finding
on how the simulator was used, so that its use could receive closer judicial scrutiny. Id. at 552 (Wood, C.J.,
dissenting).
6
  Compare United States v. Chavez, No. 15-CR-00285-LHK, 2019 WL 1003357, at *11 (N.D. Cal. Mar. 1,
2019) (“Post-Carpenter, the government must obtain a warrant supported by probable cause to access
historical cell-site location information unless an exception to the exclusionary rule applies. Eventually, the
same may be expected of real-time cell-site location information, where an individual has arguably an even
greater expectation of privacy.”) (citing United States v. Ellis, 270 F. Supp. 3d 1134, 1145-46 (N.D. Cal.
2017) (holding, before Carpenter, that “cell phone users have an expectation of privacy in their cell phone
location in real time … society is prepared to recognize that expectation as reasonable”)), and United States
v. Stachowiak, No. 18-cr-296-SRN-KMM, 2019 WL 3292048, at *6 n.6 (D. Minn. Apr. 23, 2019) (“[T]he
same concerns that motivated the majority’s conclusion in Carpenter regarding historical CSLI, including
the intrusion on personal privacy occasioned by the ability of law enforcement to use cell-phone location
data to compile comprehensive information about an individual’s past movements … apply with equal force
to real-time GPS monitoring of a cell-phone’s location) (citation omitted), with United States v. Thompson,
No. 13-40060-10-DDC, 2019 WL 3412304, at *7 (D. Kan. July 29, 2019) (“[E]xtending Carpenter’s
holding about the seizure of historical CSLI to the seizure of real-time CSLI is far from clear because
Carpenter emphasized that historical CSLI allowed the government to learn of a person’s whereabouts on
a nearly 24-hour, seven-day-a-week basis …. [and] seizing CSLI in real-time only reveals a person’s
whereabouts at the moment of its seizure.”), and United States v. Woodson, No. 4:16CR541AGF(SPM),
2018 WL 7150388, at *9 (E.D. Mo. Nov. 21, 2018) (denying, after Carpenter, motion to suppress real-time
CSLI used to obtain defendant’s previously unknown telephone number, so that seizure of CSLI “does not
give rise to the same privacy and Fourth Amendment concerns as Carpenter”).

                                                      12
    Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 13 of 42 PageID #:191




period of only four minutes. 7 And, importantly, CSLI is different than the information proposed

to be generated by the geofences. CSLI, as the Supreme Court examined it in Carpenter, places a

person only within “a wedge-shaped sector ranging from one-eighth to four square miles.”

Carpenter, 138 S. Ct. at 2218. The proposed geofences in the Amended Application would

establish the person’s physical location with far greater precision. The government did not provide

a square-footage estimate, but at one location, the geofence is to be drawn around a specific

business establishment and extends to the sidewalk and street outside it and to at least three

residential floors above it; at the second, the geofence encompasses a business establishment and

the parking lot next to it, along with at least one set of lanes of a very busy thoroughfare. The

government would therefore learn precisely where the devices were used, not just within a city

block or a two-mile-long stretch of that block, but within and outside of a single business

establishment or set of residences on that block. The information to be generated by the proposed

geofence warrant would not be an “all-encompassing record” of a person’s movements, but it is a

record of almost exactly where that person was at a particular time.


7
  The government, in not further developing the argument against the geofences qualifying as a search, did
not discuss the tower dump and real-time CSLI cases, citing two tower-dump cases in which search warrants
were obtained. (See Gov’t Br. at 11), citing United States v. James, No. 18-cr-216 (SRN/HB), 2018 WL
6566000, at *1, 4 (D. Minn. Nov. 26, 2018) (finding probable cause to support the tower dump warrant),
aff’d, 2019 WL 352231, at *4-5 (D. Minn. Jan. 25, 2019), and In the Matters of the Search of Cellular
Telephone Towers, 945 F. Supp. 2d 769, 771 (S.D. Tex. 2013) (finding probable cause to support search
warrant after having denied application for order under 18 U.S.C. §2703(d)), overruled on other grounds,
In re Application of the United States for Historical Cell Site Data, 724 F.3d 600, 602 (5th Cir. 2013)
(holding that tower dump applications for CSLI did not trigger the Fourth Amendment warrant requirement
because the information amounted to mere business records to which the third-party doctrine applied).
Carpenter overruled Historical Cell Site Data on whether obtaining historical CSLI was a search triggering
Fourth Amendment scrutiny, as the Fifth Circuit has recognized. United States v. Beverly, 943 F.3d 225,
233-34 (5th Cir. 2019). The tower dump cases are probably more useful when examined for the respective
durations of the tower dumps involved in those cases, at least for purposes of analyzing whether Carpenter
should be extended to circumstances involving governmental intrusions of shorter duration. Interestingly,
the cell tower dumps for which the magistrate judge approved a search warrant in Cellular Telephone
Towers, a decision ultimately vindicated by Carpenter on the broader question of whether CSLI can give
rise to a privacy interest triggering the Fourth Amendment, involved five separate towers over a time span
of just four minutes. Cellular Telephone Towers, 945 F. Supp. 2d at 769.

                                                   13
     Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 14 of 42 PageID #:192




          When a court is presented squarely with the task of settling this “vexing” and “novel[]”

question (as the Supreme Court in Jones described it, 565 U.S. at 412) about the degree of location

monitoring needed to trigger Fourth Amendment protection, that court may have to consider where

to draw the line, or whether to impose a bright-line rule. A bright-line rule arguably would be

more protective of the types of device-related privacy interests that the Supreme Court has

determined are growing expansively greater as the government, through technological advances,

is increasingly able to collect more data, and more precise data, about people and their movements.

See United States v. Caira, 833 F.3d 803, 808 (7th Cir. 2016) (noting that the two concurring

opinions in Jones, signed by five Supreme Court justices, “expressed the view that technology has

changed the constitutional calculus” about whether monitoring a person’s movements on public

streets could amount to a “search”). Hopefully that question could be answered on a far more fully

developed record than is before the Court here. 8 See City of Ontario, Cal. v. Quon, 560 U.S. 746,

759 (2010) (“[t]he judiciary risks error by elaborating too fully on the Fourth Amendment

implications of emerging technology before its role in society has become clear”); Patrick, 842

F.3d at 546 (Wood, C.J., dissenting) (calling for further fact-finding where “[t]he record is

painfully – indeed fatally – inadequate with respect to critical details about the way the Stingray

was used”).

          With the government having treated its proposed geofences as a search as set forth in the

Amended Application and the government’s brief, the Court does not reach the questions that

Carpenter and Jones left unanswered about just how much of a privacy interest society might

recognize as reasonable in a person’s precise whereabouts for a short or even momentary duration.




8
    See supra n.3.

                                                 14
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 15 of 42 PageID #:193




Because the government has treated the Amended Application as a proposed search, we move on

to whether the Fourth Amendment will permit the geofence search as proposed.

       B.      The Fourth Amendment’s Probable Cause and Particularity Requirements

       Probable cause is “a fair probability that contraband or evidence of a crime will be found

in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). Probable cause is a “practical,

nontechnical conception” based on “common-sense conclusions about human behavior,” and

courts determine its existence by analyzing the totality of the circumstances surrounding the

proposed intrusion. Id. at 231, 238. The Fourth Amendment also requires that any warrant must

“particularly describe[] the place to be searched, and the persons or things to be seized.” U.S.

Const. amend. IV. The Court will discuss the particularity requirement in somewhat greater detail.

       The particularity requirement operates as a protection against arbitrary government

intrusions, as the Fourth Amendment’s very purpose is “to safeguard the privacy and security of

individuals against arbitrary invasions by governmental officials.” Carpenter 138 S. Ct. at 2213,

quoting Camara v. Municipal Court of City and County of San Francisco, 387 U.S. 523, 528

(1967). The Fourth Amendment has its roots in colonial resistance to “the reviled ‘general

warrants’ and ‘writs of assistance’ of the colonial era, which allowed British officers to rummage

through homes in an unrestrained search for evidence of criminal activity.” Riley, 573 U.S. at 403.

In 1965, the U.S. Supreme Court commented that its past recitations of “the detailed history of the

use of general warrants as instruments of oppression from the time of the Tudors, through the Star

Chamber, the Long Parliament, the Restoration, and beyond” was so well-trodden that to review

it again would be “a needless exercise in pedantry.” Stanford v. Texas, 379 U.S. 476, 482 & n.5

(1965). The Court nonetheless recounted:

       In Tudor England officers of the Crown were given roving commissions to search
       where they pleased in order to suppress and destroy the literature of dissent, both

                                                15
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 16 of 42 PageID #:194




        Catholic and Puritan. In later years warrants were sometimes more specific in
        content, but they typically authorized of all persons connected of the premises of
        all persons connected with the publication of a particular libel, or the arrest and
        seizure of all the papers of a named person thought to be connected with a libel.

Id. at 482-83.

        In Stanford, the Supreme Court invalidated, as a “general warrant,” a state-issued warrant

allowing law enforcement officers to search a Texas home for books and records evidencing the

occupant’s activities in the Communist Party, which was banned under Texas law. Id. at 478-79,

486. The Court noted that the words of the particularity requirement of the Fourth Amendment

are “precise and clear” and “reflect the determination of those who wrote the Bill for Rights that

the people of this new Nation should forever ‘be secure in their persons, houses, papers, and

effects’ from intrusion and seizure by officers acting under the unbridled authority of a general

warrant.” Id. at 481, quoting U.S. Const. amend. IV. General warrants permit “a general,

exploratory rummaging in a person’s belongings,” an “evil” that the Fourth Amendment addresses

by requiring a particular description of the things to be seized in the search. Coolidge v. New

Hampshire, 403 U.S. 443, 467 (1971). The particularity requirement’s bar on general warrants

protects not only the sanctity of a person’s home but also “the privacies of life.” Berger v. New

York, 388 U.S. 41, 58 (1967), citing Boyd v. United States, 116 U.S. 616, 630 (1886). The

particularity requirement accomplishes this end by “mak[ing] general searches under them

impossible,” and “[a]s to what is to be taken, nothing is left to the discretion of the officer executing

the warrant.” Stanford, 379 U.S. at 485.

        Our appeals court has recognized that the required specificity, under the Fourth

Amendment’s particularity requirement, need not be “granular” in its detail because often the

executing officer cannot know the nature of the things to be seized with “pinpoint” accuracy.

Archer v. Chisholm, 870 F.3d 603, 616 (7th Cir. 2017). The Seventh Circuit in Archer for example,

                                                   16
      Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 17 of 42 PageID #:195




found no particularity problem with a warrant that identified the petitioner’s home as the place to

be searched and described “all” documents “relating to” identified contracts or transactions as the

things to be seized. Id. A warrant authorizing the seizure of “all documents relating to a particular

person, place or thing” may be “broadly worded” and “adequately defines the officers’ authority

[to search for particular items].” 7/8/20 Order at 3, quoting United States v. Mason, No. 92-CR-

1069, 1993 WL 191806, at *2 (N.D. Ill. June 4, 1993). But the particularity requirement does not

allow the government to rummage through information in search of other information. See United

States v. Sanchez-Jara, 889 F.3d 418, 421 (7th Cir. 2018). In Sanchez-Jara, a pre-Carpenter

decision in which authorities obtained a search warrant to use a cell-site simulator to identify two

specific cellular phones and to track their location, the Seventh Circuit affirmed the conviction and

held that the warrant authorizing the disclosure of location information for those two specific

phones was not a general warrant:

         [A]uthorization to search a whole home for evidence of a crime flunks the
         particularity requirement. But a warrant authorizing police to follow an identified
         phone, to see where it goes and what number it calls, particularly describes the
         evidence to be acquired …. [The] warrant is not an open-ended authorization for
         public officials to rummage wherever they please in order to see what turns up.

889 F.3d at 421 (emphasis added).

II.      Fourth Amendment Analysis of the Amended Application’s Proposed Geofences

         Our analysis of the Amended Application under the Fourth Amendment begins with the

denials of the two earlier applications and explores the degree to which the constitutional

shortcomings of those applications were addressed or remedied in the Amended Application.

         A.     The Evolution of the Amended Application’s Proposed Geofences

         The Amended Application identifies two locations for the three geofences, one of which is

at the first location (“Location 1”), and two of which are at the second (“Location 2”). Each of



                                                 17
    Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 18 of 42 PageID #:196




the geofences has specific geographical and time parameters. The geofence parameters and the

protocol for searching them for electronic devices have evolved in the three applications submitted

to the Court.

                1.      The Geographical Reach of the Geofences

        The geographical reach of the proposed geofences in the Amended Application are as

follows, as set forth in its Attachment A:

        Location 1 includes a commercial enterprise where the government contends – and the

Court agrees – there is probable cause to believe, based on the agent’s affidavit, that the Unknown

Subject received a shipment (“Shipment 1”) of stolen pharmaceuticals. The area proposed for the

geofence at Location 1 is a polygon-shaped area around the commercial enterprise, which is

located within a mixed-use commercial and residential building; the area covers the commercial

enterprise outward to the sidewalk (and apparently at least one adjoining city street at the corner

of the building), 9 and upward at least three stories to the top of the building, encompassing

residential units above the business enterprise. Without disclosing Location 1 in this Opinion, the

Court takes judicial notice of the fact that Location 1 is situated within a busy commercial and

residential area on a major arterial street in a major U.S. city, and that more than 100 residential

units of varying size are in the whole of the building that houses Location 1. The building around

Location 1 houses retail establishments and is near a supermarket. It is not known how many

residential units would be within the geofence, in whole or in part, but the geofence appears to


9
  The latitudinal and longitudinal coordinates the government provided, when plotted on a satellite-view,
Google Earth (http://earth.google.com/) map of the Location 1 geofence, show the geofence’s linear
boundaries extending into the side street located to the west of the mixed-used building and possibly into a
portion of the major thoroughfare located to the north of the building. The coordinates plotted on such a
map of the Location 2 geofence show its linear boundaries roughly halfway across the major arterial street
that is located to the west of the commercial enterprise. Those boundaries may extend even farther to
encompass both directions of travel on the respective major streets alongside Locations 1 and 2 based on
the “margin of error” that the government includes within the geofences.

                                                    18
      Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 19 of 42 PageID #:197




cover about one-eighth of the space in the mixed-use building. The time and date parameters for

this first geofence cover a 45-minute span of time on a single day, and the Court finds that there is

probable cause to believe that the offense conduct reflected in Shipment 1 occurred at a particular

point within this window of time at Location 1, based on the facts the Amended Application

proffered about Shipment 1 being involved in the offense, and about the Unknown Subject’s

appearance on surveillance video at Location 1, receiving that shipment.

           Location 2 includes a commercial enterprise where the government contends – and the

Court agrees – there is probable cause to believe that the Unknown Subject shipped stolen

pharmaceuticals on two separate occasions (“Shipments 2 and 3”). The two proposed geofences

at Location 2 cover the same geographical area. The two geofences are proposed for a square-

shaped area encompassing the commercial enterprise and a parking lot outside it. The Court takes

judicial notice of the fact that Location 2 is situated within a busy commercial area on a major

arterial street in a major U.S. city and differs from Location 1 in that the commercial enterprise in

Location 2 operates in a stand-alone building where there are no other apparent business users,

and no residential users. The geofences apparently also would extend into half of the lanes of the

arterial street outside Location 2. 10 Other significant retail businesses are nearby, including one

immediately adjacent to the parking lot within the proposed Location 2 geofences. The time and

date parameters for the second and third geofences, both around Location 2, are separate 45-minute

spans of time on two dates. The Court finds that there is probable cause to believe that the offense

conduct reflected in Shipments 2 and 3 occurred at a particular point within those respective

windows of time at Location 2, based on the facts the Amended Application proffered about




10
     See supra n.9.

                                                 19
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 20 of 42 PageID #:198




Shipments 2 and 3 being involved in the offense, and about the Unknown Subject’s appearance on

surveillance video at Location 2, making those shipments.

       The foregoing geographical boundaries of the geofences differ from those proposed in the

Initial Application denied by Judge Weisman on July 8, 2020. The boundaries in the Initial

Application were defined by circles around the business enterprises within Locations 1 and 2, with

each circle having a 100-meter radius. Judge Weisman found the proposed search warrant in the

Initial Application overbroad.      (7/8/20 Order at 4-9.)      He found the proposed geofences

encompassed “structures and businesses that would necessarily have cell phone users who are not

involved in these offenses,” in a “congested urban area encompassing individuals’ residences,

businesses, and healthcare providers,” whereas “the government’s evidence of probable cause is

solely focused on one user of a cellular telephone.” (Id. at 4, 6.)

       To try to address those concerns, the government submitted the July 24 Application,

shrinking the geofences to the square- or polygon-shaped boundaries around Locations 1 and 2 as

described above. The boundaries in the July 24 Application were the same as those proposed in

the Amended Application now before the Court, except the government added a “margin of error,”

discussed further below. The undersigned magistrate judge denied the July 24 Application based

on overbreadth and lack of particularity, concluding:

       Although the government appeared to be following Judge Weisman’s suggestions
       that a narrower search might pass constitutional muster, the modifications the
       government made to the geofence boundaries do not solve the constitutional
       problem because although the modifications may well reduce the number of devices
       Google identifies as having traversed the geofences, the Court still has no idea how
       many such devices and their users will be identified under the warrant’s authority
       …. All we know is that the information of an undetermined number of uninvolved
       persons is to be seized.

(7/24/20 Order at 22.)




                                                  20
     Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 21 of 42 PageID #:199




        In addition, the 7/24/20 Order found further fault with the manner in which the government

had added to the geographical scope of the geofences, even after drawing them more tightly around

Locations 1 and 2. The July 24 Application added, to the information to be seized, the device IDs

(and the subscriber information for those devices), of devices that fell not only within the

delineated coordinates of the three geofences, but also within a “margin of error,” based on

Google’s “calculation as to the location of a device as a meter radius, referred to by Google as a

‘maps display radius,’ for each latitude and longitude point.” The Court noted that the government

had not attempted to quantify the degree to which this inclusion of an ill-defined “margin of

error” 11 geographically expended the geofences, but the Court observed that in the busy urban



11
   Additional information about the Google “margin of error,” though not contained in the Amended
Application, may be found in the public record on the docket in United States v. Chatrie, No. 19-cr-00130-
MHL (E.D. Va.), a matter in which a federal court is considering a motion to suppress evidence obtained
by a geofence warrant. According to a declaration filed in Chatrie, Google provided the following
information:

        The location data points reflected in [Google Location History (“LH”)] are estimates based
        on multiple inputs, and therefore a user’s actual location does not necessarily align
        perfectly with any one isolated LH data point. Each set of coordinates saved to a user’s
        LH includes a value, measured in meters, that reflects Google’s confidence in the saved
        coordinates. A value of 100 meters, for example, reflects Google’s estimation that the user
        is likely located within a 100-meter radius of the saved coordinates based on a goal to
        generate a location radius that accurately captures roughly 68% of users. In other words, if
        a user opens Google Maps and looks at the blue dot indicating Google’s estimate of his or
        her location, Google’s goal is that there will be an estimated 68% chance that the user is
        actually within the shaded circle surrounding that blue dot.

        Notwithstanding the confidence interval described above, if a user’s estimated location
        (i.e., the stored coordinates in LH) falls within the radius of the geofence request, then
        Google treats that user as falling within the scope of the request, even if the shaded circle
        defined by the 68% confidence interval falls partly outside the radius of the geofence
        request. As a result, it is possible that when Google is compelled to return data in response
        to a geofence request, some of the users whose locations are estimated to be within the
        radius described in the warrant (and whose data is therefore included in a data production)
        were in fact located outside the radius. To provide information about that, Google includes
        in the production to the government a radius (expressed as a value in meters) around a
        user’s estimated location that shows the range of location points around the stored LH
        coordinates that are believed to contain, with 68% probability, the user’s actual location.


                                                     21
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 22 of 42 PageID #:200




areas of Locations 1 and 2, where the geofences already extended at least slightly into areas where

uninvolved persons might have traversed, even small-scale expansions of the geofences increased

the likelihood of capturing the identities and locations of uninvolved persons, providing another

reason why the warrant was overbroad. (Id. at 23.) The Court also found the proposed warrant in

the July 24 Application lacking in probable cause as to unknown device users not linked by any of

the proffered facts to the subject offenses. (Id. at 17-21.)

         The undefined “margin of error” remains included in the government’s definition of the

geofences it proposes, in the Amended Application, to erect around Locations 1 and 2.

                2.      The Evolution of the Search Protocol

         As noted above in the introduction to this opinion, the government’s Initial Application

and July 24 Application sought court authorization for compelling Google to obtain and disclose

to the government, under a three-stage prescribed protocol, data generated from the three

geofences as to Google-connected devices during the specified dates and time frames as follows:

     •    First, Google would search for “location history” data, for those time frames, dates and
          locations, identifying the Google-connected devices that traversed the time, date, and
          geographic parameters of the geofences. This search by Google would generate “location
          points,” which would consist of an identification of (a) the devices that were in the two
          physical locations during the specified date and time ranges, and (b) the devices that
          generated “location points” outside the search parameters but within a “margin of error”
          that “would permit the device to be located within” the search parameters, as the July 24
          Application described this “margin of error.”

     •    Second, for each of the Google-connected devices identified from the foregoing two sets
          of “location points,” Google would produce to the government anonymized information
          specifying the unique device identifier, timestamp, location coordinates, “display radius,”
          and “data source,” to the extent this information is available.



McGriff Decl. ¶¶ 24-25, Chatrie, No. 19-cr-130-MHL (E.D. Va. Mar. 11, 2020), ECF No. 96-1. It is not
clear to the Court, from this declaration or from the Amended Application, how far the margin of error
might extend, except perhaps that the additional area outside the geographical parameters of the Location
1 and 2 geofences might be measured in an unknown number of meters.


                                                   22
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 23 of 42 PageID #:201




    •    Third, the government would review the anonymized information and would
         communicate to Google the mobile device identifiers (from the anonymized information)
         as to which the government, under the authority of the warrant, obtains compelled
         disclosure by Google of the identifying subscriber information for the Google accounts
         associated with each of those specified mobile devices, identified at the government’s
         discretion.

        In denying the Initial Application and the July 24 Application, both Judge Weisman and

the undersigned magistrate judge were troubled by the unlimited discretion the protocol provided

the government with respect to learning the identities of the persons whose devices showed up on

the anonymized list(s) in the second stage of the protocol. Judge Weisman found that the requested

warrant was “completely devoid of any meaningful limitation” and concluded that the three-stage

process proposed in the Initial Application did not satisfy the Fourth Amendment’s particularity

requirement because it gave law enforcement agents unbridled discretion to obtain identifying

information about each device detected in the geofences. (7/8/20 Order at 4, 7.) The Initial

Application’s proposed warrant contained no language objectively limiting the number of devices

as to which agents could obtain identifying information. (Id.) Importantly, for purposes of this

Court’s examination of the Amended Application, the 7/8/20 Order added:

        If the warrant did contain objective limits as to which cellular telephones agents
        could seek additional information, or the nature of the probable cause established
        in the warrant application suggested a very limited number of cellular telephones
        would be identified, the Court’s concern with overbreadth and particularity might
        be satisfied …. [I]f the government had constrained the geographic size of the
        geofence and limited the cellular telephone numbers for which agents could seek
        additional information to those numbers that appear in all three defined geofences,
        the government would have solved the issues of overbreadth and lack of
        particularity.

(Id. at 7, 8-9 (emphasis added).) In addition, Judge Weisman did not agree with the government

that United States v. McLamb, 880 F.3d 685 (4th Cir. 2018), supported the government’s argument

that the Initial Application satisfied the particularity requirement of the Fourth Amendment. As

Judge Weisman pointed out, McLamb found adequate a warrant that allowed agents to obtain

                                                23
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 24 of 42 PageID #:202




identifying information “of any user or administrator who log[ged] into” an internet-based dark

website where users could download or upload child pornography; in McLamb, there was probable

cause to believe that anyone reaching the dark website was involved in possessing or trading child

pornography, so that agents’ discretion was in fact limited to seizing information about individuals

as to whom probable cause was established. (7/8/20 Order at 7-8.) Judge Weisman called that

situation “the complete antithesis of the legal underpinning” of the Initial Application, in that:

        The government has established probable cause that one user of a cellular telephone
        in the geofence area has committed a criminal offense. The warrant seeks to gather
        evidence on potentially all users of phones in the geofence, completely at the
        agents’ discretion.

(Id. at 8.)

        Upon considering the government’s July 24 Application, in which the three-stage protocol

was unchanged from the Initial Application, the Court adopted Judge Weisman’s reasoning and

concluded that the July 24 Application’s proposed warrant contained the same defects, as to

particularity, that Judge Weisman had identified in the 7/8/20 Order. (7/24/20 Order at 21-22.)

The Court also concluded that although the government had added to the mix of information the

existence of a stay-at-home order in place at the time of the two geofences then proposed for

Location 2, the effect of that stay-at-home order on the number of device IDs and identities to be

disclosed under the warrant was too speculative to change the analysis. (Id. at 23.)

        Now, however, the government has changed the protocol significantly by dropping the

third stage entirely. (Amended Application, Attachment B.) The government would receive only

the “anonymized” device IDs and related information, and it would not have the authority – under

the proposed warrant, at least – to compel Google to produce the subscriber information identifying

the account holders of the devices identified by Google as having traversed any of the geofences.

Further, the Amended Application seeks a warrant compelling Google to produce, in the second

                                                 24
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 25 of 42 PageID #:203




stage, the “anonymized” list of unique device identifiers and related information “where such

information identifies individuals who committed or witnessed the violations.” (Id.) The

information the government states it is seeking to obtain through the proposed warrant is described

as “[e]vidence and instrumentalities” of violations of the respective statutes the government views

as having been violated, namely 21 U.S.C. § 829(e)(1) (dispensing a controlled substance without

a valid prescription); 18 U.S.C. § 670 (the theft of medical products); 18 U.S.C. § 1341 (mail

fraud); and 18 U.S.C. § 1343 (wire fraud). (Id.)

       The elimination of the third stage of the process prompted the Court to ask the government

to brief the question of whether the government, once it had the anonymized list of device IDs,

could obtain the subscriber information identifying the account holder of those devices without

further aid of a search warrant. (7/29/20 Order, D.E. 9.) The government answered in the

affirmative, representing that it could lawfully obtain the identifying subscriber information from

Google by subpoena. (Gov’t Br. at 16.) The government further represented that its ability to

subpoena the identities of the device users does not mean that the government would do so, at least

“without first looking at and analyzing the anonymized information it would receive from Google”

if the Court grants the Amended Application. (Id. at 16-17.)

       Finally, the government’s most recent changes to its application are significant for what

they do not include. The government, although stating that the information seized is to be limited

to that which “identifies individuals who committed or witnessed the violations,” has not explicitly

limited the seized information to the identification of devices that showed up in more than one of

the geofences, or in all three of them. Yet the government has represented to the Court that the

anonymized information it would obtain under the proposed warrant in the Amended Application

“would still be helpful to the government’s investigation because it (1) would show if the same



                                                25
     Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 26 of 42 PageID #:204




unique device ID was captured in more than one geofence referenced in Attachment A of the

Amended Application; and (2) would also show the locations and timestamps of one or more

devices during the Unknown Subject’s receipt and shipment of the stolen prescription medication,

which the government might be able to use to later identify the Unknown Subject.” (Id. at 16.)

The Court therefore understands that the government is aware of how the geofences could

potentially be used to identify the Unknown Subject through the disclosure of device IDs for

devices that show up in more than one of the geofences.              The Court also interprets the

government’s position as suggesting that device IDs for device users other than the Unknown

Subject would also be “helpful” to the investigation because the government could potentially

identify those persons, investigate them for any connection to the Unknown Subject, and interview

them about what they witnessed at Locations 1 or 2 on the dates and times when their devices

were detected there. The foregoing passage of the government’s brief thus sheds light on the

government’s goals with respect to obtaining location information that “identifies individuals who

committed or witnessed the violations,” although the proposed warrant is no more specific than

those eight words about precisely how that caveat would operate if the proposed warrant is

allowed.

        B.     Fourth Amendment Analysis of the Amended Application

        The Court now proceeds to determine whether the Amended Application satisfies the

Fourth Amendment’s probable cause and particularity requirements. The Court is not aware of

any federal decision addressing those issues with respect to a geofence warrant, and the Court has

reason to believe that geofence warrants are facing their first round of judicial scrutiny. 12


12
  David Uberti, “Police Requests for Google Users’ Location Histories Face New Scrutiny,” The Wall
Street Journal (July 27, 2020) (https://www.wsj.com/articles/police-requests-for-google-users-location-
histories-face-new-scrutiny-11595842201).


                                                  26
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 27 of 42 PageID #:205




               1.      Probable Cause Determination

       As proposed, the Amended Application continues to suffer from the same probable cause

problem as did the earlier two applications. The government has argued that by dropping the third

stage of its earlier three-stage protocol, its proposed warrant satisfies the probable cause

requirement based on the following:

   •   Probable cause is established that the Unknown Subject “was involved in the receipt and
       shipment of stolen prescription medication” at Locations 1 and 2 within the time frames of
       the proposed geofences.

   •   There is a “fair probability” that Google possesses evidence related to “the receipt and sales
       of that stolen medication, given the general ‘pervasiveness’ and ‘indispensable’ nature of
       mobile telephones,” the nature of such electronic devices, the likelihood of their transmittal
       of location information to Google, and Google’s retention of that information.

   •   There also is a fair probability, then, that “anonymized information about the devices that
       were or could have been located at or close to [Locations 1 and 2] immediately before,
       during, and after the receipt and shipment of the stolen prescription medication is evidence
       of the Subject Offenses, namely, information about the device(s) the Unknown Subject
       used during those times.”

(Gov’t Br. at 10.) The Court agrees with these three propositions. (See 7/24/20 Order at 17.) But

the analysis does not end there.

       Further, the government argues that because it now seeks information about only the

devices within the geofences, without the information identifying the users of those devices, the

proposed warrant in the Amended Application is akin to a “tower dump,” in which the CSLI for

multiple persons not known to the government at the outset of the search is disclosed to the

government, based on such persons’ devices having been near or in contact with particular cell

towers. (Gov’t Br. at 10-11.) The government relies on a recent Minnesota federal district court

decision denying a motion to suppress CSLI obtained through tower dumps authorized by warrant.

(Id., citing James, 2018 WL 6566000, at *4-5.) In James, in which the magistrate judge’s report

and recommendation on the suppression motion was adopted in full by the district court, James,

                                                27
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 28 of 42 PageID #:206




2019 WL 325231, at *1-3, the government obtained multiple search warrants for tower dumps

from towers near the scenes of six robberies over a three-month period. 2018 WL 6566000, at *1.

The tower dump CSLI revealed that the same electronic device was near at least five of the six

crime scenes, and this information led to the identification of the defendant. Id.         In finding

probable cause for these tower dumps, the James court found that there was a fair probability that

the location data from the towers in question would “include” the cellular data related to the suspect

in the robberies, and “that by cross-referencing the data, that individual could be identified.” Id.

at *4. In addition to arguing that the proposed warrant does not seek any individualized subscriber

identity information, the government relies on James for the proposition that it has established

probable cause not just to believe that the Unknown Subject’s device ID or identity will be revealed

through execution of the proposed warrant, but also for “each device that was or could have been

located within the three geofences referenced in Attachment A during the specified dates and

times.” (Gov’t Br. at 12.)

       The Court respectfully disagrees.

       First, as to the proposed warrant’s requested authority for disclosure of just the anonymized

information and not the actual subscriber records disclosing the identities of the account holders

for those devices, the Court sees no practical difference between a warrant that harnesses the

technology of the geofence, easily and cheaply, to generate a list of device IDs that the government

may easily use to learn the subscriber identities, and a warrant granting the government unbridled

discretion to compel Google to disclose some or all of those identities. The government’s candor

in disclosing that it does not need a search warrant to obtain the subscriber information, once armed

with the device IDs and the lawful authority to subpoena the subscriber information (see id. at 16),

is to be commended. The government even goes so far as to suggest that it will not subpoena



                                                 28
     Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 29 of 42 PageID #:207




subscriber information for devices that, likely based on their time stamps, would not tend to

identify the Unknown Subject or possible witnesses to his offense conduct at Locations 1 and

2. (Id.)

           The Court does not suggest that the government intentionally seeks to make an end run

around the Court’s denial of the two earlier applications, but the principle that the government may

not accomplish indirectly what it may not do directly is well-settled in the jurisprudence of

constitutional rights.13 The fact remains that the warrant as proposed in the Amended Application


13
   This principle finds judicial expression not only in the “unconstitutional conditions” doctrine involving
public benefits, see Planned Parenthood of Indiana, Inc. v. Commissioner of Indiana State Dept. Health,
699 F.3d 962, 986 (7th Cir. 2012) (“Understood at its most basic level, the doctrine aims to prevent
the government from achieving indirectly what the Constitution prevents it from achieving directly.”)
(citing Perry v. Sindermann, 408 U.S. 593, 597 (1972)), but also in the context of applying constitutional
rights in criminal cases, where the principle is part of the exclusionary rule prohibiting the admission of
evidence obtained unconstitutionally:

           An offshoot of the [exclusionary] rule is the “fruit of the poisonous tree” doctrine, which
           bars evidence which, though not obtained in the illegal search, was derived from
           information or items obtained in the search. See Murray v. United States, 487 U.S. 533,
           536–37, 108 S. Ct. 2529, 2533, 101 L.Ed.2d 472 (1988) (doctrine “prohibits the
           introduction of derivative evidence, both tangible and testimonial, that is the product of the
           primary [illegally obtained] evidence”). The doctrine ensures that the government cannot
           achieve indirectly what it is forbidden to accomplish directly. As Justice Frankfurter
           articulated, “To forbid the direct use of methods but to put no curb on their full indirect use
           would only invite the very methods deemed inconsistent with ethical standards and
           destruction of personal liberty.” Nardone v. United States, 308 U.S. 338, 340, 60 S. Ct.
           266, 267, 84 L.Ed. 307 (1939).

United States v. Leake, 95 F.3d 409, 411 (6th Cir. 1996). Federal courts also have applied the principle in
multiple other contexts to limit government conduct that indirectly accomplishes some end that the
government was barred from accomplishing directly by operation of a judicial ruling, a rule of criminal or
civil procedure, or a contractual obligation in a criminal case. See United States v McGann, 951 F. Supp.
372, 379 (E.D.N.Y. 1997) (dismissing government’s civil complaint where government was barred from
bringing those claims in an earlier, separate action but included them in the complaint in the second action,
as government had “attempt[ed] to accomplish indirectly what it could not accomplish directly. The law’s
response to such attempts is generally a negative one.”); United States v. Barone, 81 F. Supp. 1072, 1078
(E.D. Pa. 1991) (allowing criminal defendant to withdraw guilty plea where government had caused New
Jersey to bring state criminal charges that the government was barred from bringing federally under the
plea agreement); United States v. Howell, 466 F. Supp. 835, 837-38 (D. Ore. 1979) (denying government’s
application for search warrant seeking documents that the government could not obtain by grand jury
subpoena because a judge had quashed the subpoena on grounds of Fifth Amendment production
immunity); United States v. Melvin, 258 F. Supp. 252, 254 (S.D. Fla. 1966) (granting motion to suppress,

                                                         29
   Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 30 of 42 PageID #:208




would authorize just such a move by compelling Google to disclose any device ID information the

government requests, qualified only by the too-vague, eight-word caveat that the information is

limited to that which “identifies the individuals who committed or witnessed the violations.” That

caveat, conceivably, could be construed by Google to include all of the devices captured within

the geofences, as Google would have no way of determining which of the devices traversing the

geofences identify the Unknown Subject, any co-conspirators or accomplices, 14 or any witnesses,

who could include anyone in the two business enterprises at the time of the geofences or anyone

in the surrounding streets, parking lot, sidewalks, or other parameters (including the residential

building in Location 1), as any such person conceivably could have happened past the Unknown

Subject on their way in or out of the locations, or while their devices were or could have been in

the locations. Google, again, would have no way of excluding device IDs based on whether the

information identifies the offender(s) or any witness. Moreover, the utility of the warrant itself is

practically indistinguishable from the three-stage protocol proposed in the first two

applications: Once the government has the device IDs and time stamps, it may proceed to identify

the users by subpoena, based entirely upon its own discretion. Without the Amended

Application’s proposed warrant, the government would not be able to identify the device

subscribers by subpoena, because it would have no way of knowing what devices to include in the

subpoena. The proposed warrant, and the application of the geofence technology embedded in it,

therefore give the government all the tools it needs to learn individuals’ location histories, which,

as we have said, are treated here – in the government’s search warrant application – as information



in federal prosecution, evidence seized by state authorities in violation of federal Fourth Amendment
standards, stating: “that which cannot be done directly cannot be accomplished indirectly”).
14
   As Judge Weisman was the first to observe, the proffered facts in support of probable cause nowhere
indicate that accomplices or co-conspirators might be identified by the geofences. (See 7/8/20 Order at 5.)


                                                    30
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 31 of 42 PageID #:209




that cannot be obtained without full Fourth Amendment compliance. (See 7/8/20 Order at 8

(denying Initial Application based on applicable Fourth Amendment standards and finding “no

compelling reason to abandon Fourth Amendment principles in this case”).)

       Second, with the Amended Application seeking a form of authority that will harness

geofence technology to cause the disclosure of the identities of various persons whose Google-

connected devices entered the geofences, the government must satisfy probable cause as to those

persons. On the Amended Application now before the Court, along with the related briefing, the

government has not established probable cause to believe that evidence of a crime will be found

in the location history and identifying subscriber information of persons other than the Unknown

Subject. There is likely a fair probability that the Amended Application’s proposed warrant will

generate location information, and device IDs that are the functional equivalent of the identities of

the device users, that will include the identification of the Unknown Subject and will thus include

evidence of the crime, but it will include other information as well: The location information of

persons not involved in the crime. The same appears to have been the case with the CSLI sought

and obtained in James based on a probable cause analysis that failed to account for whether

probable cause could exist as to these other persons. The analysis in James stops before reaching

the question of whether probable cause could exist as to the CSLI of uninvolved persons and found

probable cause for all of the seized information because there was probable cause to believe the

offender’s CSLI was “include[d]” in what was to be seized. James is therefore unhelpful in the

determination of probable cause here, where the information to be captured through the proposed

geofence warrant will include the precise geographic location of persons as to whom no showing

has been made as to their involvement in the offense or with the Unknown Subject.




                                                 31
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 32 of 42 PageID #:210




       The other decision upon which the government relies (Gov’t Br. at 12), Cellular Telephone

Towers, is similarly unhelpful. In Cellular Telephone Towers, the magistrate judge found probable

cause for five tower dumps of CSLI over a four-minute period, based on the government’s having

demonstrated “that the subject of the investigation used a cell phone during the criminal activity

and in furtherance of the offense,” so that “there is a nexus between the telephone records sought

and the criminal activity being investigated, especially in light of the narrow, specific date and

time that are sought.” 945 F. Supp. 2d at 771. But Cellular Telephone Towers, like James, stopped

the analysis once the court found probable cause in the “nexus” between the offense and all the

requested cell phone records, without analyzing whether probable cause existed to obtain all of

those records. In Cellular Telephone Towers, the records to be received by the government

amounted to “hundreds, or even thousands of telephone numbers for that time period, and the

expectation is that the narrow criteria that they have developed will limit the relevant numbers to

only about fifteen to twenty individuals who will then get further scrutiny.” Id. In other words,

probable cause was found for the CSLI of persons whose information and identities would need to

be sorted through to find the information that was truly “relevant.” Accordingly, the asserted

probable cause for the search of location information of uninvolved device users resembles an

argument that probable cause exists because those users were found in the place to be searched,

i.e., the place as to which probable cause exists to believe the offense happened.

       The U.S. Supreme Court rejected that very argument in Ybarra v. Illinois, 444 U.S. 85, 91

(1979), a case not discussed in James or Cellular Telephone Towers. Other federal decisions also

have rejected warrants known as “all persons” warrants. See Marks v Clarke, 102 F.3d 1012, 1029

(9th Cir. 1996) (stating that “a warrant to search ‘all persons present’ for evidence of a crime may

only be obtained when there is reason to believe that all those present will be participants in the



                                                32
     Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 33 of 42 PageID #:211




suspected criminal activity,” and that such warrants “might be appropriate for a different kind of

locale – one dedicated exclusively to criminal activity”) (emphasis added); Owens ex rel. Owens

v. Lott, 372 F.3d 267, 276 (4th Cir. 2004) (“[A]n ‘all persons’ warrant can pass constitutional

muster if the affidavit and information provided to the magistrate [judge] supply enough detailed

information to establish probable cause to believe that all persons on the premises at the time of

the search are involved in the criminal activity.”). Decisions like Marks and Owens have allowed

“all persons” warrants only when the affidavit establishes that there is probable cause to believe

every person who entered the location engaged in the criminal activity.

        No such predicate is established here. Here, the proposed warrant would admittedly

capture the device IDs (from which the subscriber information could easily be derived with no

further court authority) for all who entered the geofences, which surround locations as to which

there is no reason to believe that anyone – other than the Unknown Subject – entering those

locations is involved in the subject offense or in any other crime. 15 As to Location 1, the proposed

warrant will allow the seizure of location and identity information of any person whose Google-

connected device entered the geofence around the commercial enterprise within the 45-minute

window, as well as anyone with such a device who walked along the sidewalk outside the business

or drove past the street next to it, or who was present in one of the residential units above the

business and within the geofence. As to Location 2, the warrant would allow the seizure of the

same information as to any Google-connected device user who entered the geofence around the



15
  The government’s unsuccessful reliance on McLamb before Judge Weisman (see Government’s Legal
Memorandum in Support of Its Application for Google Geofence Search Warrant at 13, No. 20 M 297 (D.E.
3)), gives an inadvertent nod to this point. The search in McLamb was constitutional because there was
probable cause to believe all persons in the child pornography dark website were engaging in criminal
activity, but there is no such all-inclusive probable cause as to the persons whose location history and
identifying information would be authorized to be seized under the Amended Application’s proposed
warrant.

                                                  33
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 34 of 42 PageID #:212




commercial enterprise during either of the 45-minute windows, including such persons who used

the parking lot outside the business and any customers of the retail business that immediately abuts

the parking lot (if they entered the parking lot and came within the boundaries or “margin of error”

of the geofence), as well as drivers on the busy arterial street outside the business establishment

but within the geofence or its “margin of error” boundaries at Location 2.

       The Seventh Circuit has not yet spoken explicitly on “all persons” warrants, but Ybarra

remains good law and remains instructive in the analysis of whether a warrant allowing a seizure

of information about all persons who traverse the three geofences can pass constitutional muster.

Cf. Owens, 372 F.3d at 275 (stating that Ybarra “sheds additional light on our analysis” of “all

persons” warrants). In Ybarra, police obtained a warrant to search a public tavern and the

bartender for narcotics, but the police expanded the warrant’s terms and searched a bar patron who

was present there. 444 U.S. at 91. The Supreme Court held that a search of everyone in the bar,

including the patron, violated the Fourth Amendment, concluding:

       [A] person’s mere propinquity to others independently suspected of criminal
       activity does not, without more, give rise to probable cause to search that person.
       Where the standard is probable cause, a search or seizure of a person must be
       supported by probable cause particularized with respect to that person. This
       requirement cannot be undercut or avoided by simply pointing to the fact that
       coincidentally there exists probable cause to search or seize another or to search the
       premises where the person may happen to be.

Id. (emphasis added) (citation omitted). In effect, the government in the Amended Application

seeks the same type of authority, based only on device users’ “propinquity” to the crime scenes or

to the Unknown Subject, that Ybarra held was not supported by individualized probable cause.

Armed with the warrant it seeks, the government would have unlimited discretion to obtain from

Google the device IDs (and derivative subscriber information) of anyone whose Google-connected

devices traversed the geofences (including their vaguely defined margins of error), based on



                                                34
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 35 of 42 PageID #:213




nothing other than the “propinquity” of these persons to the Unknown Subject at or near the time

of Shipments 1, 2 and 3.

       The Seventh Circuit’s treatment of Ybarra teaches us that more is required, or that at least

some evidence of a person’s involvement in the suspected crime is required, in order for the Fourth

Amendment to allow the seizure of that person – or, by analogy the seizure of that person’s things,

such as location information, in which the person has a constitutionally protected expectation of

privacy. See United States v. McCauley, 659 F.3d 645, 649-50 (7th Cir. 2011) (distinguishing

Ybarra, in which officers knew “nothing in particular” about the defendant they searched, from

matter in which officer knew that McCauley matched the defendant’s description and was

identified by a witness as having participated in a beating hours earlier); United States v. Reed,

443 F.3d 600, 604 (7th Cir. 2006) (“[T]he totality of the circumstances in this case similarly leads

to an inference of a common enterprise to which an innocent person would not likely be

admitted.”); United States v. Price, 184 F.3d 637, 642 (7th Cir. 1999) (finding warrant complied

with the Fourth Amendment where it was “not a sweeping search of everyone who happened to

be on the premises – this was a search of one of four individuals who exited a car that was suspected

of transporting cocaine”); United States v. Pace, 898 F.2d 1218, 1240 (7th Cir. 1990) (holding that

probable cause existed to arrest suspects present in close proximity to drugs in a drug house

maintained by a third person who could be assumed not to have entrusted unknowing persons to

be in the drug house). Because the proposed warrant here seeks information on persons based on

nothing other than their close proximity to the Unknown Subject at the time of the three suspect

shipments, the Court cannot conclude that there is probable cause to believe that the location and

identifying information of any of these other persons contains evidence of the offense.




                                                 35
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 36 of 42 PageID #:214




       B.      Particularity Determination

       The Supreme Court in Ybarra also cited the Fourth Amendment’s particularity requirement

and the bar on general warrants for the proposition that “a warrant to search a place cannot

normally be construed to authorize a search of each individual in that place.” 444 U.S. at 92 n.4.

In denying the July 24 Application, this Court adopted Judge Weisman’s reasoning, as stated in

the 7/8/20 Order, in finding that the proposed warrant in the July 24 Application, like the one

appended to the Initial Application, was overbroad and failed to comply with the particularity

requirement. (7/24/20 Order at 21-23, citing 7/8/20 Order at 4-8.) The Court finds the Amended

Application similarly in violation of the particularity requirement, for the reasons stated below.

       The government relies again on James for its argument that the Amended Application’s

warrant satisfies the particularity requirement of the Fourth Amendment. (Gov’t Br. at 14-15.)

The government notes that the proposed geofences here are “constrained both geographically and

temporally to the receipt and shipment of stolen prescription medication that the government is

investigating.” (Id. at 14.) In James, the magistrate judge described the challenged “tower dump”

data as having been “constrained” in the same way and added that those “constraints” were

justified by the nature of the investigation, given that multiple robberies had occurred in separate

locations at specific times, likely by the same person. 2018 WL 6566000, at *5. From there, the

James court stated the following in support of its finding that the search warrants obtained for the

tower dump met the particularity requirement:

      The search warrants were not directed at general searches of the data from those
      towers, nor did they seek data from towers not geographically relevant to the locations
      of the robberies during the pertinent time periods, but were instead carefully tailored
      to the justification of the search—to identify a cellular phone used either in connection
      with the robberies or by the individual responsible for each of the robberies occurring
      at specific places and times matching the same modus operandi.




                                                 36
     Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 37 of 42 PageID #:215




Id., citing Maryland v. Garrison, 480 U.S. 79, 84 (1987). 16

        This Court cannot agree that the particularity requirement is met here by virtue of the

proposed geofences being narrowly tailored in a manner justified by the investigation. Attachment

B to the proposed warrant, listing the items to be seized, does not identify any of the persons whose

location information the government will obtain from Google. As such, the warrant puts no limit

on the government’s discretion to select the device IDs from which it may then derive identifying

subscriber information from among the anonymized list of Google-connected devices that

traversed the geofences. A warrant that meets the particularity requirement leaves the executing

officer with no discretion as to what to seize, Stanford, 379 U.S. at 485, but the warrant here gives

the executing officer unbridled discretion as to what device IDs would be used as the basis for the

mere formality of a subpoena to yield the identifying subscriber information, and thus, those

persons’ location histories. James is unpersuasive on particularity, and the Court declines to

follow James.

        The Seventh Circuit’s opinion in Sanchez-Jara offers far better guidance. In Sanchez-Jara,

a defendant challenged the use of a cell-site simulator, where the search warrant had authorized

the government to use the simulator to identify two specific phones and to follow those phones

and thus determine the user’s physical location or movements. 889 F.3d at 419, 421. The Seventh

Circuit held that the warrants did not fail to meet the Fourth Amendment’s particularity




16
  James did not discuss its reliance on Garrison any further. In Garrison, the Supreme Court held that
information coming to light after a warrant’s execution and revealing the warrant’s authority to be
“ambiguous in scope” does not render the warrant invalid under the particularity requirement, where there
was no claim in Garrison that the persons or things to be seized were inadequately described, or that there
was no probable cause to believe that those things might be found in the place to be searched as it was
described in the warrant. 480 U.S. at 85. This Court does not find any support in Garrison for the idea that
in this case, the proposed warrant sufficiently states the nature of the information to be seized, based on the
notion that the warrant particularly states the time and place from where it is to be seized – no matter how
narrowly tailored that time and place happens to be.

                                                      37
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 38 of 42 PageID #:216




requirement: “[A] warrant authorizing the police to follow an identified phone, to see where it

goes and what numbers it calls, particularly describes the evidence to be acquired” and “is not an

open-ended authorization for public officials to rummage where they please in order to see what

turns up.” Id. at 421 (emphasis added). The warrant upheld in Sanchez-Jara met the particularity

requirement because it specified the phones to be identified by the simulator. But the proposed

warrant in the Amended Application does not come close to doing so. Instead, it would authorize

the seizure of the device IDs (and derivative subscriber information and associated location

histories) of multiple devices, none of which is described in the warrant. The proposed warrant,

like the two earlier applications, leaves to the executing officer’s discretion the identifying

information that is to be obtained, based on the officer’s review of the device IDs and time stamps

to determine not only which devices might belong to the Unknown Subject, but also those who

might be witnesses to the offense. Accordingly, the proposed warrant is unlike the warrant

approved in Sanchez-Jara, which suggests that where a warrant allows the tracking of a phone

(and thus of a person) not identified in the warrant, not to mention such tracking of an unknown

number of such persons, the warrant does not comply with the Fourth Amendment’s particularity

requirement.

       In addition, more needs to be said about the government’s eight words of qualifying

language, in the proposed warrant’s Attachment B, purporting to limit Google’s production of the

“anonymized” list of unique device IDs of Google-connected devices within the geofences

(including their “margin of error”) to information which “identifies individuals who committed or

witnessed the offense.” Coupled with the passage in the government’s brief stating that the

government would not necessarily subpoena the identifying subscriber information of the devices

on the anonymized list “without first looking at and analyzing the anonymized information it



                                                38
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 39 of 42 PageID #:217




would receive from Google” under the warrant, and with the government’s representation that the

anonymized information would show if the same unique device ID “was captured in more than

one geofence” (Gov’t Br. at 16-17), the eight words at the end of Attachment B might be read to

indicate that the warrant seeks to obtain from Google only the anonymized information of devices

that do appear in more than one of the geofences. But the proposed warrant is not that clear because

it makes no mention of cross-referencing device IDs in the respective geofences. The Court cannot

resort to the government’s brief for greater clarity, even if the brief supplied such clarity (and it

does not), because the scope of the warrant must be stated in the warrant itself. Moreover, even in

the brief, the government adds that the anonymized information “would also show the locations

and timestamps of one or more devices during the Unknown Subject’s receipt and shipment of the

stolen pharmaceutical medication, which the government might use to later identify the Unknown

Subject.” (Id. at 16.) In the warrant, the eight words of limitation include information not just

identifying “individuals who committed … the offense,” which might be an oblique description of

cross-referencing, but also identifying “individuals … who witnessed the offense.” The warrant

spells out no procedure at all for Google to figure out who may have witnessed the offense other

than to turn over all device IDs within the geofences and their “margin(s) of error.”

       Accordingly, the warrant requested in the Amended Application does not do what Judge

Weisman initially suggested might pass muster in the 7/8/20 Order, namely that the warrant

authorize the government to obtain “the cellular telephone numbers for which agents could seek

additional information to those numbers that appear in all three geofences ….” (7/8/20 Order at

8.) The likelihood of the same device showing up in more than one of these three geofences is

extremely low, indicating that probable cause may well exist for the government to seize the device

ID, location information, and identifying subscriber information of devices present at more than



                                                 39
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 40 of 42 PageID #:218




one of the geofences, or in all three. The government may well be able to describe, with the

requisite Fourth Amendment particularity, the device IDs (and their corresponding subscriber

information) as those for devices present in two or three of the geofences. It is also possible to

imagine other applications of geofence technology that might comport with Fourth Amendment

standards. Say, for example, that the government develops information supporting probable cause

to believe that its geofences will not capture the information of uninvolved persons, such as a

scenario in which the government can establish independently that only the suspected offender(s)

would be found in the geofence, or where probable cause to commit an offense could be found as

to all present there. Those scenarios might be similar to one in which a geofence warrant generates

identifying and location information only of persons as to whom probable cause can be established

because the warrant yields disclosure only as to devices present in multiple geofence times and

locations. But the proposed warrant would grant the government far greater discretion, namely, to

sort through the location information and derivative identifying information of multiple people to

identify the suspect by process of elimination. This amount of discretion is too great to comply

with the particularity requirement, and the proposed warrant thus suffers from the same fatal

particularity flaw as did the proposed warrants in the first two applications.

                                         CONCLUSION

       The technological capability of law enforcement to gather information, from service

providers like Google and others, continues to grow, as demonstrated here by the Amended

Application. Our appeals court has recognized, for quite some time now, that “[t]echnological

progress poses a threat to privacy by enabling an extent of surveillance that in earlier times would

have been prohibitively expensive.” United States v. Garcia, 474 F.3d 994, 998 (7th Cir. 2007).

In Carpenter and Riley, the Supreme Court recognized that as the use of mobile electronic devices



                                                 40
  Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 41 of 42 PageID #:219




becomes more and more ubiquitous, the privacy interests of the general public using these devices,

including the privacy interest in a person’s physical location at a particular point in time, warrants

protection. 138 S. Ct at 2217; see Riley, 573 U.S. at 393. Longstanding Fourth Amendment

principles of probable cause and particularity govern this case, and the technological advances

making possible the government’s seizure of the type of personal information sought in this case

must not diminish the force and scope of Fourth Amendment protections with roots in the reviled

abuses of colonial times. Simply because Google can collect this information, or because the

government can obtain it from Google under a “constrained” approach “justified” by the

investigation’s parameters, does not mean that the approach clears the hurdles of Fourth

Amendment probable cause and particularity. But nor does the Court intend to suggest that

geofence warrants are categorically unconstitutional. Each specific proposed application must

comply with longstanding Fourth Amendment constitutional protections of individual privacy

rights, which should not be diminished by increased technical capability for intrusion, or by how

effective those capabilities might be at solving crimes. The potential to use Google’s capabilities

to identify a wrongdoer by identifying everyone (or nearly everyone) at the time and place of a

crime may be tempting. But if the government can identify that wrongdoer only by sifting through

the identities of unknown innocent persons without probable cause and in a manner that allows

officials to “rummage where they please in order to see what turns up,” Sanchez-Jara, 889 F.3d at

421, even if they have reason to believe something will turn up, a federal court in the United States

of America should not permit the intrusion. Nowhere in Fourth Amendment jurisprudence has the

end been held to justify unconstitutional means.




                                                 41
     Case: 1:20-mc-00392 Document #: 13 Filed: 08/24/20 Page 42 of 42 PageID #:220




        For the foregoing reasons, and by applying the Fourth Amendment to the government’s

proposed warrant in the Amended Application, the Court must deny the Amended Application and

the warrant requested under it. 17



SO ORDERED.

                                               ENTER:


                                               ________________________________
                                               GABRIEL A. FUENTES
                                               United States Magistrate Judge


DATED: August 24, 2020




17
  This Memorandum Opinion and Order was issued initially on August 17, 2020, in a document filed under
seal (Sealed Memorandum Opinion and Order, D.E. 11). The government having not objected to the
unsealing of that opinion, this unsealed Memorandum Opinion and Order has been issued on today’s date.

                                                 42
